DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendments dated on 10/18/2022 and First Action Interview – Office Action were crossed in the mail. This office action is a supplemental action for previous First Action Interview – Office Action based on claim amendments and applicant’s remarks dated on 10/18/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16/160978 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application fully encompass claims 1-20 of copending Application. Claims 1-20 of instant application are anticipated by claims 1-20 of copending Application No. 16/160978 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim1 of instant application
Claim 17 of copending Application No. 16/160978
A system, comprising: numerous processors operating in parallel, coupled to memory; a trained atrous convolutional neural network, running on the numerous processors, that classifies target bases in an input sequence and assigns scores for likelihood that each of the target bases is a donor site, an acceptor site, or a non-occurrence site; wherein the trained atrous convolutional neural network is trained using a backpropagation-based gradient update technique that progressively matches outputs of the trained atrous convolutional neural network with corresponding ground truth labels; wherein the input sequence comprises at least 801 bases and each target base is flanked by at least 400 bases on each side; and a classifier, running on at least one of the numerous processors, that processes a reference sequence and a variant sequence through the trained atrous convolutional neural network to produce scores for a likelihood that each target base in the reference sequence and in the variant sequence is a donor site, an acceptor site, or a non-occurrence site, wherein the reference sequence and the variant sequence each has at least 101 target bases and each target base is flanked by at least 400 bases on each side, and determines, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
A system including one or more processors coupled to memory, the memory loaded with computer instructions to train an atrous convolutional neural network, the instructions, when executed on the processors, implement actions comprising: training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the atrous convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the atrous convolutional neural network, providing, as input to the atrous convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the atrous convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.


Claim17 of instant application
Claim 1 of copending Application No. 16/160978
A computer-implemented method, including: using a trained atrous convolutional neural network to classify target bases in an input sequence and assign scores for likelihood that each of the target bases is a donor site, an acceptor site, or a non-occurrence site; wherein the trained atrous convolutional neural network is trained using a backpropagation-based gradient update technique that progressively matches outputs of the trained atrous convolutional neural network with corresponding ground truth labels; wherein the input sequence comprises at least 801 bases and each target base is flanked by at least 400 bases on each side; processing a reference sequence and a variant sequence through the trained atrous convolutional neural network to produce scores for a likelihood that each target base in the reference sequence and in the variant sequence is a donor site, an acceptor site, or a non-occurrence site, wherein the reference sequence and the variant sequence each has at least 101 target bases and each target base is flanked by at least 400 bases on each side; and determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
A neural network-implemented method of training an atrous convolutional neural network, the method including: training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the atrous convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the atrous convolutional neural network, providing, as input to the atrous convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the atrous convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.


Claim19 of instant application
Claim 19 of copending Application No. 16/160978
A non-transitory computer readable storage medium impressed with computer program instructions, the instructions, when executed on a processor, implement a method comprising: using a trained atrous convolutional neural network to classify target bases in an input sequence and assign scores for likelihood that each of the target bases is a donor site, an acceptor site, or a non-occurrence site; wherein the trained atrous convolutional neural network is trained using a backpropagation-based gradient update technique that progressively matches outputs of the trained atrous convolutional neural network with corresponding ground truth labels; wherein the input sequence comprises at least 801 bases and each target base is flanked by at least 400 bases on each side; processing a reference sequence and a variant sequence through the trained atrous convolutional neural network to produce scores for a likelihood that each target base in the reference sequence and in the variant sequence is a donor site, an acceptor site, or a non-occurrence site, wherein the reference sequence and the variant sequence each has at least 101 target bases and each target base is flanked by at least 400 bases on each side; and determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
A non-transitory computer readable storage medium impressed with computer program instructions to train an atrous convolutional neural network, the instructions, when executed on a processor, implement a method comprising: training an atrous convolutional neural network on at least 50000 training examples of donor sites, at least 50000 training examples of acceptor sites, and at least 100000 training examples of non-occurrence sites using a backpropagation-based gradient update technique that progressively matches outputs of the atrous convolutional neural network with corresponding ground truth labels; wherein each training example is a target base sequence having at least one target base flanked by at least 20 bases on each side; for evaluating a training example using the atrous convolutional neural network, providing, as input to the atrous convolutional neural network, a target base sequence further flanked by at least 40 upstream context bases and at least 40 downstream context bases; and based on the evaluation, the atrous convolutional neural network producing, as output, triplet scores for likelihood that each base in the target base sequence is a donor site, an acceptor site, or a non-occurrence site.


Claims 2-16, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting (see claims 2-16, 18 and 20 of copending Application No. 16/160978) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al (CIBB 2008, pp. 102-103) in view of Gupta et al (arXiv:1710.01278v1 2017), and further in view of Xiong et al (Science, 347 (6218), 1254806, 2015), in view of Rajapakse et al (IEEE/ACM Transactions on Computational Biology and Bioinformatics, Vol 2, No 2, April-June, 2005).
-Regarding claim 17, Johansen discloses computer-implemented method, including:  using a trained atrous convolutional neural network (Abstract: “neural network has been trained”; Page 102, section 2 “Neural Network”; Page 104, section 2.3; Page 107, section 5.1; Page 111, section 7.1) to classify target bases in an input sequence and assigns triplet scores for likelihood that each of the target bases is a donor site, an acceptor site, or a non-occurrence site (Abstract; Page 102, section I, 2nd paragraph; Fig. 1, footnote “calculates a score for donor and acceptor splice site”; Pag 105, section 4.3); wherein the trained atrous convolutional neural network is trained using a backpropagation-based gradient update technique (Page 105, section 4 “Training Method”) that iteratively matches outputs of the trained atrous convolutional neural network with corresponding ground truth labels (Abstract; Page 106, section 4.4, Algorithm 1); wherein the input sequence comprises at least 801 bases (Abstract, “a set of 16965 genes”; Page 104, section 3.2)  and each target base is flanked by at least 400 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph); processing a reference sequence and a variant sequence through the trained atrous convolutional neural network to produce triplet scores for a likelihood that each target base in the reference sequence and in the variant sequence is a donor site, an acceptor site, or a non-occurrence site (Page 109, sections 6.2, 6.3; Page 104, section3.1, “splicing variation”; Abstract; Fig. 4), wherein the reference sequence and the variant sequence each has at least 101 target bases (Abstract, “a set of 16965 genes”; Page 104, section 3.2) and each target base is flanked by at least 400 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph), and determining, from differences in the triplet scores of the target bases in the reference sequence and in the variant sequence (Page 105, section 4.3; Figs. 1-2), whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
Johansen is silent to teach the neural network is an atrous convolutional neural network. Johansen dose teach ach target base is flanked by at least 30 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph; Page 106, section 4.4, 2nd paragraph). Johansen is silent to teach each target base is flanked by at least 400 bases, and determines, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
In the same field of endeavor, Gupta teaches detecting regulatory elements in the human genome directly from raw DNA by using atrous convolutional neural network. Gupta takes a sequence of nucleotides as input and predicate the locations of regulatory markers (Gupta: Page 2, sections 1-2; Figure 1). Gupta teaches wherein the input sequence comprises at least 801 bases and each target base is flanked by at least 400 bases on each side (Gupta: Page 2, section 2, 3rd paragraph, section 3, 1st paragraph; Page 3, 1st – 5th  paragraphs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Johansen with the teaching of Gupta by using atrous convolutional neural network with sliding window more than 60 nucleotides (919 nucleotides) which can be flanked by more than 400 bases on each side in order to model long-distance genomic dependencies.
Johansen in view of Gupta is silent to teach determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
However, Xiong is an analogous art pertinent to the problem to be solved in this application and discloses classifying disease-causing variants and providing insight into the role of aberrant splicing in disease (Xiong: Page 144). Xiong teaches determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic (Xiong, Page 144, Figure, “Deep learning” reveals the genetic origins of disease”; Figs. 1-8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta with the teaching of Xiong by determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence in order to better understand genetic determinants of disease.
Johansen in view of Gupta, ), and further in view of Xiong is silent to teach a triplet score.
However, Rajapakse is an analogous art pertinent to the problem to be solved in this application and discloses a triplet score (Rajapakse: Abstract; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of Rajapakse by using a triplet score in order to improve efficiency and accuracy of splice site detection.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johansen et al (CIBB 2008, pp. 102-103) in view of Gupta et al (arXiv:1710.01278v1 2017), and further in view of Xiong et al (Science, 347 (6218), 1254806, 2015),in view of van den Oord et al (U.S PG-PUB NO. 20180075343 A1), in view of Rajapakse et al (IEEE/ACM Transactions on Computational Biology and Bioinformatics, Vol 2, No 2, April-June, 2005).
-Regarding claim 1, Johansen discloses a system, comprising: numerous processors operating in parallel (Fig. 1; Page 103, section 2.1), coupled to memory; a trained atrous convolutional neural network (Abstract: “neural network has been trained”; Page 102, section 2 “Neural Network”; Page 104, section 2.3; Page 107, section 5.1; Page 111, section 7.1), running on the numerous processors (Page 103, section 2.1), that classifies target bases in an input sequence and assigns triplet scores for likelihood that each of the target bases is a donor site, an acceptor site, or a non-occurrence site (Abstract; Page 102, section I, 2nd paragraph; Fig. 1, footnote “calculates a score for donor and acceptor splice site”; Pag 105, section 4.3); wherein the trained atrous convolutional neural network is trained using a backpropagation-based gradient update technique (Page 105, section 4 “Training Method”) that iteratively matches outputs of the trained atrous convolutional neural network with corresponding ground truth labels (Abstract; Page 106, section 4.4, Algorithm 1); wherein the input sequence comprises at least 801 bases (Abstract, “a set of 16965 genes”; Page 104, section 3.2)  and each target base is flanked by at least 400 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph); and a classifier, running on at least one of the numerous processors (Fig. 1; Page 103, section 2.1), that processes a reference sequence and a variant sequence through the trained atrous convolutional neural network to produce triplet scores for a likelihood that each target base in the reference sequence and in the variant sequence is a donor site, an acceptor site, or a non-occurrence site (Page 109, sections 6.2, 6.3; Page 104, section3.1, “splicing variation”; Abstract; Fig. 4), wherein the reference sequence and the variant sequence each has at least 101 target bases (Abstract, “a set of 16965 genes”; Page 104, section 3.2) and each target base is flanked by at least 400 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph), and determines, from differences in the triplet scores of the target bases in the reference sequence and in the variant sequence (Page 105, section 4.3; Figs. 1-2), whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
Johansen is silent to teach the neural network is an atrous convolutional neural network. Johansen dose teach ach target base is flanked by at least 30 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph; Page 106, section 4.4, 2nd paragraph). Johansen is silent to teach each target base is flanked by at least 400 bases, and determines, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
In the same field of endeavor, Gupta teaches detecting regulatory elements in the human genome directly from raw DNA by using atrous convolutional neural network. Gupta takes a sequence of nucleotides as input and predicate the locations of regulatory markers (Gupta: Page 2, sections 1-2; Figure 1). Gupta teaches wherein the input sequence comprises at least 801 bases and each target base is flanked by at least 400 bases on each side (Gupta: Page 2, section 2, 3rd paragraph, section 3, 1st paragraph; Page 3, 1st – 5th  paragraphs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Johansen with the teaching of Gupta by using atrous convolutional neural network with sliding window more than 60 nucleotides (919 nucleotides) which can be flanked by more than 400 bases on each side in order to model long-distance genomic dependencies.
Johansen in view of Gupta is silent to teach determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
However, Xiong is an analogous art pertinent to the problem to be solved in this application and discloses classifying disease-causing variants and providing insight into the role of aberrant splicing in disease (Xiong: Page 144). Xiong teaches determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic (Xiong, Page 144, Figure, “Deep learning” reveals the genetic origins of disease”; Figs. 1-8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta with the teaching of Xiong by determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence in order to better understand genetic determinants of disease.
Johansen in view of Gupta, and further in view of Xiong is silent to teach processor and computation memory. However, a person skilled in the arts would understand that many processors in parallel and memories are quired for neural network implementation. 
van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses a system comprising many processors operating in parallel coupled to memory (van den Oord: Abstract; [0195]-[0197]; [0205]; [0202]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord in order to provide a feasible implementation for the classifier using atrous convolutional neural network.
Johansen in view of Gupta, ), and further in view of Xiong, in view of van den Oord is silent to teach a triplet score.
However, Rajapakse is an analogous art pertinent to the problem to be solved in this application and discloses a triplet score (Rajapakse: Abstract; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong, in view of van den Oord with the teaching of Rajapakse by using a triplet score in order to improve efficiency and accuracy of splice site detection.
-Regarding claim 19, Johansen a non-transitory computer readable storage medium impressed with computer program instructions, the instructions, when executed on a processor, implement a method comprising: using a trained atrous convolutional neural network (Abstract: “neural network has been trained”; Page 102, section 2 “Neural Network”; Page 104, section 2.3; Page 107, section 5.1; Page 111, section 7.1) to classify target bases in an input sequence and assigns triplet scores for likelihood that each of the target bases is a donor site, an acceptor site, or a non-occurrence site (Abstract; Page 102, section I, 2nd paragraph; Fig. 1, footnote “calculates a score for donor and acceptor splice site”; Pag 105, section 4.3); wherein the trained atrous convolutional neural network is trained using a backpropagation-based gradient update technique (Page 105, section 4 “Training Method”) that iteratively matches outputs of the trained atrous convolutional neural network with corresponding ground truth labels (Abstract; Page 106, section 4.4, Algorithm 1); wherein the input sequence comprises at least 801 bases (Abstract, “a set of 16965 genes”; Page 104, section 3.2)  and each target base is flanked by at least 400 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph); processing a reference sequence and a variant sequence through the trained atrous convolutional neural network to produce triplet scores for a likelihood that each target base in the reference sequence and in the variant sequence is a donor site, an acceptor site, or a non-occurrence site (Page 109, sections 6.2, 6.3; Page 104, section3.1, “splicing variation”; Abstract; Fig. 4), wherein the reference sequence and the variant sequence each has at least 101 target bases (Abstract, “a set of 16965 genes”; Page 104, section 3.2) and each target base is flanked by at least 400 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph), and determining, from differences in the triplet scores of the target bases in the reference sequence and in the variant sequence (Page 105, section 4.3; Figs. 1-2), whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
Johansen is silent to teach the neural network is an atrous convolutional neural network. Johansen dose teach ach target base is flanked by at least 30 bases on each side (Fig. 2; Page 105, section 4.3, 1st paragraph; Page 106, section 4.4, 2nd paragraph). Johansen is silent to teach each target base is flanked by at least 400 bases, and determines, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
In the same field of endeavor, Gupta teaches detecting regulatory elements in the human genome directly from raw DNA by using atrous convolutional neural network. Gupta takes a sequence of nucleotides as input and predicate the locations of regulatory markers (Gupta: Page 2, sections 1-2; Figure 1). Gupta teaches wherein the input sequence comprises at least 801 bases and each target base is flanked by at least 400 bases on each side (Gupta: Page 2, section 2, 3rd paragraph, section 3, 1st paragraph; Page 3, 1st – 5th  paragraphs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Johansen with the teaching of Gupta by using atrous convolutional neural network with sliding window more than 60 nucleotides (919 nucleotides) which can be flanked by more than 400 bases on each side in order to model long-distance genomic dependencies.
Johansen in view of Gupta is silent to teach determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic.
However, Xiong is an analogous art pertinent to the problem to be solved in this application and discloses classifying disease-causing variants and providing insight into the role of aberrant splicing in disease (Xiong: Page 144). Xiong teaches determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence, whether a variant that generated the variant sequence causes aberrant splicing and is therefore pathogenic (Xiong, Page 144, Figure, “Deep learning” reveals the genetic origins of disease”; Figs. 1-8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta with the teaching of Xiong by determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence in order to better understand genetic determinants of disease.
Johansen in view of Gupta, and further in view of Xiong is silent to teach processor and non-transitory computer readable storage medium. However, a person skilled in the arts would understand that many processors in parallel and non-transitory computer readable storage medium are quired for neural network implementation. 
van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses a system comprising many processors operating in parallel coupled to non-transitory computer readable storage medium (van den Oord: Abstract; [0195]-[0197]; [0205]; [0202]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord in order to provide a feasible implementation for the classifier using atrous convolutional neural network.
Johansen in view of Gupta, ), and further in view of Xiong, in view of van den Oord is silent to teach a triplet score.
However, Rajapakse is an analogous art pertinent to the problem to be solved in this application and discloses a triplet score (Rajapakse: Abstract; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong, in view of van den Oord with the teaching of Rajapakse by using a triplet score in order to improve efficiency and accuracy of splice site detection.
	-Regarding claims 2, 18 and 20, Johansen in view of Gupta, and further in view of Xiong, in view of Rajapakse discloses the method of claim 17, and Johansen in view of Gupta, and further in view of Xiong, in view of van den Oord, in view of Rajapakse discloses the system of claim 1, and  non-transitory computer readable storage medium of claim 19 respectively.
	Johansen in view of Gupta, and further in view of Xiong is silent to teach wherein the atrous convolutional neural network comprises groups of residual blocks.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the atrous convolutional neural network comprises groups of residual blocks (van den Oord: FIGS. 3, 7; [0021]; [0034]; [0129]; [0194]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 3, Johansen in view of Gupta, and further in view of Xiong is silent to teach wherein each group of residual blocks is parameterized by a number of convolution filters in the residual blocks, a convolution window size of the residual blocks, and an atrous convolution rate of the residual blocks.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses wherein each group of residual blocks is parameterized by a number of convolution filters in the residual blocks, a convolution window size of the residual blocks, and an atrous convolution rate of the residual blocks (van den Oord: FIGS. 3, 7; [0034]-[0037]; [0160]; [0188]; [0194]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 4, Johansen in view of Gupta, and further in view of Xiong is silent to teach wherein the trained atrous convolutional neural network is parameterized by a number of residual blocks, a number of skip connections, and a number of residual connections.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the trained atrous convolutional neural network is parameterized by a number of residual blocks, a number of skip connections, and a number of residual connections (van den Oord: FIGS. 3, 7; [0034]-[0037]; [0072]; [0129]; [0136]; [0194]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 5, Johansen in view of Gupta, and further in view of Xiong is silent to teach wherein each group of residual blocks produces an intermediate output by processing a preceding input, wherein dimensionality of the intermediate output is (I-[{(W-1) * D} * A]) x N, where: I is dimensionality of the preceding input; W is convolution window size of the residual blocks; D is atrous convolution rate of the residual blocks; A is a number of atrous convolution layers in the group; and N is a number of convolution filters in the residual.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses wherein each group of residual blocks produces an intermediate output by processing a preceding input (van den Oord: FIGS. 3, 7; [0011], “an intermediate output of the layer”;[0021]; [0034]-[0037]), wherein dimensionality of the intermediate output is (I-[{(W-1) * D} * A]) x N, where: I is dimensionality of the preceding input; W is convolution window size of the residual blocks; D is atrous convolution rate of the residual blocks; A is a number of atrous convolution layers in the group; and N is a number of convolution filters in the residual blocks (van den Oord: FIGS. 3, 7; [0008]; [0034]-[0037]; [0071]-[0072]; [0128]-[0129]; [0136]; [0160]; [0194]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 6, Johansen in view of Gupta, and further in view of Xiong is silent to teach wherein the atrous convolution rate progresses non- exponentially from a lower residual block group to a higher residual block group.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the atrous convolution rate progresses non- exponentially from a lower residual block group to a higher residual block group (van den Oord: FIGS. 2-3, 7; [0008]; [0019]; [0034]-[0037]; [0078]; [0085]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 7, Johansen in view of Gupta, and further in view of Xiong is silent to teach wherein atrous convolutions conserve partial convolution calculations for reuse as adjacent bases are processed.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses wherein atrous convolutions conserve partial convolution calculations for reuse as adjacent bases are processed (van den Oord: [0012]; [0105]; [0155]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 8, Johansen in view of Gupta, and further in view of Xiong is silent to teach wherein the size of convolution window varies between groups of residual blocks.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the size of convolution window varies between groups of residual blocks (van den Oord: [0019]; [0160]; [0188]; [0033]-[0037]; [0194]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 9, Johansen in view of Gupta is silent to teach  wherein the differences in the triplet scores are determined position- wise between the target bases in the reference sequence and in the variant sequence.
However, Xiong is an analogous art pertinent to the problem to be solved in this application and discloses classifying disease-causing variants and providing insight into the role of aberrant splicing in disease (Xiong: Page 144). Xiong further teaches wherein the differences in the scores are determined position-wise between the target bases in the reference sequence and in the variant sequence (Xiong, Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta with the teaching of Xiong by determining, from differences in the scores of the target bases in the reference sequence and in the variant sequence in order to better understand genetic determinants of disease.
Johansen in view of Gupta, and further in view of Xiong, in view of van den Oord is silent to teach a triplet score.
However, Rajapakse is an analogous art pertinent to the problem to be solved in this application and discloses a triplet score (Rajapakse: Abstract; Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong, in view of van den Oord with the teaching of Rajapakse by using a triplet score in order to improve efficiency and accuracy of splice site detection.
-Regarding claim 10, the modification further discloses wherein dimensionality of the input is (                
                    
                        
                            C
                        
                        
                            u
                        
                    
                    +
                    L
                    +
                    
                        
                            C
                        
                        
                            d
                        
                    
                
            ) x 4, where:                 
                    
                        
                            C
                        
                        
                            u
                        
                    
                
             is a number of upstream context bases;                 
                    
                        
                            C
                        
                        
                            d
                        
                    
                
             is a number of downstream context bases; and                 
                    L
                
             is a number of base in a target base sequence (Johansen: sections 2.1, 4.2).
-Regarding claim 11, the modification further discloses wherein the trained atrous convolutional neural network comprises dimensionality altering convolution layers that reshape spatial and feature dimensions of a preceding input (Gupta: Fig. 3, Flatten layer; Page 6, 1st paragraph).
-Regarding claim 12, Johansen in view of Gupta, and further in view of Xiong teaches wherein each residual block comprises at least one batch normalization layer (Gupta: Page 3, 2nd paragraph), at least one rectified linear unit (abbreviated ReLU) layer, at least one atrous convolution layer (Gupta: Page 8, Figure 4).
Johansen in view of Gupta, and further in view of Xiong is silent to teach a residual connection.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses a residual connection (van den Oord: FIGS. 1, 4, 7; [0021]; [0072]; [0186]; [0035]; [0098]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 13, Johansen in view of Gupta, and further in view of Xiong teaches wherein each residual block comprises two batch normalization layers (Gupta: Page 3, 2nd paragraph), two ReLU non-linearity layers, two atrous convolution layers (Gupta: Page 8, Figure 4)
Johansen in view of Gupta, and further in view of Xiong is silent to teach a residual connection.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses a residual connection (van den Oord: FIGS. 1, 4, 7; [0021]; [0072]; [0186]; [0035]; [0098]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 14, Johansen teaches wherein the trained convolutional neural network evaluates training examples during an epoch (Johansen: Page 10, section 7, 1st paragraph).
Johansen is silent to batch-wise training for an atrous convolutional neural network.
In the same field of endeavor, Gupta teaches detecting regulatory elements in the human genome directly from raw DNA by using atrous convolutional neural network. Gupta takes a sequence of nucleotides as input and predicate the locations of regulatory markers (Gupta: Page 2, sections 1-2; Figure 1). Gupta teaches batch-wise training for an atrous convolutional neural network (Gupta: Page 3, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Johansen with the teaching of Gupta by using atrous convolutional neural network in order to model long-distance genomic dependencies.
-Regarding claim 15, Johansen in view of Gupta, and further in view of Xiong is silent to teach wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size.
	However, van den Oord is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the training examples are randomly sampled into batches, wherein each batch has a predetermined batch size (van den Oord: [0188]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Johansen in view of Gupta, and further in view of Xiong with the teaching of van den Oord by using groups of residual blocks in order to enable more effective training of neural networks.
-Regarding claim 16,  Johansen teaches wherein the trained convolutional neural network iterates evaluation of the training examples over ten epochs (Johansen: section 7.1).
Johansen is silent an atrous convolutional neural network.
In the same field of endeavor, Gupta teaches detecting regulatory elements in the human genome directly from raw DNA by using atrous convolutional neural network. Gupta takes a sequence of nucleotides as input and predicate the locations of regulatory markers (Gupta: Page 2, sections 1-2; Figure 1). Gupta teaches an atrous convolutional neural network (Gupta: Figures 1, 3-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Johansen with the teaching of Gupta by using atrous convolutional neural network in order to model long-distance genomic dependencies.
Response to Arguments
Applicant’s arguments dated on 08/29/2022 with respect to rejection of claims 1-20 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding provisional non-statutory double patenting rejections of claims 1-20, Applicant claimed that an e-Terminal Disclaimer was filed (Remarks dated on 08/29/2022: Page 10), but it is not shown in image file wrapper (IFW). An email regarding the status of e-Terminal Disclaimer and newly found prior arts was sent to applicant on 10/13/2022 (See Office Action Appendix dated on 10/24/2022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664